Citation Nr: 1144787	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-29 981A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  A review of the record in this case, however, reveals that the issue of entitlement to service connection for dysthymia was denied in an unappealed July 2002 rating decision and the request to reopen the claim of entitlement to service connection for dysthymia (also claimed as nerves, depression, and anxiety) was denied in an unappealed January 2006 rating decision.  There is no indication of any attempt to reopen the claim for that issue, which is more appropriately identified as an acquired psychiatric disorder other than PTSD.  Therefore, the issue as provided on the title page is considered to be the only matter before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).  

The United States Court of Appeals for Veterans Claims has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred..  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran contends that he has PTSD as a result of active service and reported stressor events including having been slapped in the face by a drill instructor during basic training at Fort Leonard Wood, Missouri, having been beaten by fellow servicemen, having witnessed two fellow servicemen kill each other on the rifle range during training at Fort Leonard Wood, and having witnessed a fighter jet crash into an armored personnel carrier while he was serving in Germany from September 1973 to December 1973.  Service records show the Veteran received basic training at Fort Leonard Wood from October 20, 1972, to December 21, 1972.  The available VA treatment records include diagnoses of PTSD without identification of the specific stressor found to meet the criteria for the diagnosis.

The Board notes that a review of the record reveals that the Veteran's PTSD claim includes reported stressor events related to in-service personal assaults and a potentially verifiable event claimed to have occurred during training at Fort Leonard Wood.  There is no indication, however, that any efforts were taken to verify the Veteran's reported stressor of having witnessed deaths on the rifle range during training.  Nor is he shown to have been advised that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his personal assault stressors.  The Board also notes that subsequent to having last adjudicated the Veteran's claim, in a March 2009 supplemental statement of the case, the RO received notice from the Social Security Administration (SSA) that they were unable to locate the medical records associated with the Veteran's SSA claim.  There is no indication that the Veteran was provided adequate notice as to this matter as required by 38 C.F.R. § 3.159(e), including notice of the efforts taken to obtain these records and that he was ultimately responsible the evidence.  Therefore, additional development is required prior to appellate review.

The available service records also reflect that the Veteran had no foreign and/or sea service.  The Board notes that the Veteran has provided no evidence in support of his claim that he served in Germany from September to December of 1973.  In the absence of probative evidence that he served in Germany during active service, the Board finds that no further development is required as to the claimed incident in Germany involving a fighter jet crashing into an armored personnel carrier.  If official documentation of service in Germany is received on remand, appropriate development should be undertaken to verify this reported stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take as many requests as are necessary to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.  If the records do not exist or if further efforts to obtain them would be futile, the Veteran must be provided oral or written notice of that fact in accordance with 38 C.F.R. § 3.159(e).  That notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.

2.  The Veteran must be advised that evidence from sources other than his service records or evidence of any behavior changes may constitute credible supporting evidence of his in-service personal assault stressor.  He must be allowed the opportunity to furnish this type of evidence or advise VA of any potential sources of such evidence.

3.  Appropriate action should be taken either to request that the Veteran provide information sufficient for a records custodian to conduct a search or to request that the service department attempt to verify the Veteran's reported stressor event of having witnessed two fellow servicemen kill each other on the rifle range during his training at Fort Leonard Wood from October 20, 1972, to December 21, 1972.  

If the Veteran provides documentation of his service in Germany from September to December of 1973, appropriate development should be undertaken to verify the claimed incident in Germany involving a fighter jet crashing into an armored personnel carrier.  

4.  The Veteran should be scheduled for a VA PTSD examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has or at any time during the course of this appeal has had PTSD as a result of active service.  If a diagnosis of an acquired psychiatric disorder other than PTSD is made, the examiner should indicate whether that disorder is at least as likely as not due to the Veteran's military service.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluations for PTSD, revised on April 2, 2007.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder including all service personnel and service treatment records must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report. 

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


